Citation Nr: 1031739	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  09-10 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In July 2010, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.  

The Board notes that the Veteran's March 2008 claim for an 
increased rating was filed within one year of the August 2007 
rating decision which granted service connection for bilateral 
hearing loss disability.  The Board finds that the Veteran's 
March 2008 statement was not a notice of disagreement (NOD) as he 
specifically noted that his hearing loss had worsened, and that 
he was filing a "claim" for an increase; therefore, the Board 
finds that the March 2008 correspondence is a claim for an 
increased rating and is not for an initial higher evaluation.  


FINDINGS OF FACT

The Veteran's bilateral hearing loss disability has been 
clinically shown to be manifested by no worse than Level IV 
hearing in the right ear and Level V in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent disability 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection" claim, to include 
an increased rating claim.  

In correspondence, dated in March 2008, VA informed the Veteran 
of what evidence was required to substantiate his claim for an 
increased rating and of his and VA's respective duties for 
obtaining evidence.  The Veteran was informed of the criteria 
necessary for an effective date and disability rating.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because VCAA notice in this 
case was completed prior to the initial AOJ adjudication denying 
the claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA 
notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and private and VA 
treatment and examination reports.  Additionally, the claims file 
contains the Veteran's statements in support of his claim, to 
include his testimony at a Board hearing. The Board has carefully 
reviewed the statements and the medical evidence, and concludes 
that there has been no identification of further available 
evidence not already of record.  

VA examinations with respect to the bilateral hearing loss 
disability were obtained in April 2008 and June 2009. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that VA has provided an adequate 
examination as the examinations included audiological testing and 
the June 2009 examination report includes the statements of the 
Veteran as to his hearing loss. 

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The June 
2009 VA examiner noted that the Veteran reported that he has the 
greatest amount of difficulty with his hearing when in a noisy 
environment; thus, indicating that the examiner did consider the 
functional effects caused by the Veteran's hearing loss.  
In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extra-schedular rating is warranted.  The Veteran 
testified at the July 2010 Board hearing that he cannot carry on 
a conversation with people around, and that he has difficulty 
understanding all the words spoken on television.  The Board 
finds that the evidence of record is sufficient for the Board to 
consider whether referral for an extra-scheduler rating is 
warranted under 38 C.F.R. § 3.321(b).

Finally, the Board notes that the Veteran's representative stated 
at the July 2010  Board hearing that it was felt that the 
Veteran's "hearing has gotten tremendously worse even before 
[the RO] made [its decision].  He also stated that the last 
audiological examination had been several years ago. (See Board 
hearing transcript, pages 2 and 3.)  The Board notes that the 
most recent VA examination of record is from after the RO's July 
2008 rating decision and was in June 2009, 13 months prior to the 
Board hearing.  The evidence of record includes VA audiological 
examination reports from August 2007, April 2008, and June 2009.  
Based on the foregoing, the Board finds that the Veteran has not 
averred that his hearing has become worse since the June 2009 
examination such as to warrant yet another examination. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).



Rating hearing loss disability 

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  

The rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. 
§ 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine categories 
of decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the appropriate vertical column to the numeric designation 
level for the ear having the poorer hearing acuity.  See 
38 C.F.R. § 4.85(e) (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  Each ear will be 
evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIA, 
whichever result provides the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear will 
be evaluated separately. 

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Bilateral Hearing Loss Disability

The Veteran is service connected for bilateral hearing loss 
disability, which was initially evaluated as noncompensable.  In 
a statement, received in March 2008, the Veteran averred that an 
increased evaluation was warranted.  A July 2008 rating decision 
increased the Veteran's evaluation to 10 percent effective from 
March 24, 2008, the date of receipt of the increased rating 
claim.  As the Veteran's claim was received by VA in March 2008, 
the rating period on appeal would ordinarily be from March 2007, 
one year prior to the date of receipt of the increased rating 
claim.  38 C.F.R. § 3.400(o)(2) (2009).  However, as noted above, 
an unappealed rating decision dated August 18, 2007 is final as 
to the disability rating as of that date.  As such, the appeal 
period is from August 19, 2007, the day following the prior final 
rating determination.  Nevertheless, in accordance with 38 C.F.R. 
§§ 4.1 and 4.2 (2009) and Schafrath v. Derwinski, 1 Vet.App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The pertinent historical competent clinical evidence of record 
includes an August 13, 2007 VA examination report.  The 
examination revealed the relevant pure tone thresholds, in 
decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

50
25
25
90
LEFT

45
30
35
65

On the basis of the numbers shown above, the Veteran's puretone 
threshold average for the right ear was recorded as 47.5 
decibels.  His puretone threshold average for the left ear was 
recorded as 43.75 decibels.  His speech recognition ability was 
92 percent for the right ear and 92 percent for the left ear 
using the Maryland CNC speech recognition test.  

Applying the above audiological findings to the rating criteria 
for hearing impairment, the Board concludes that there is no 
basis for assignment of a compensable rating prior to March 24, 
2008.  Under 38 C.F.R. § 4.85, Table VI, the Veteran's right ear 
is a Level I impairment.  The Veteran's left ear is a Level I 
impairment.  Applying these results to Table VII, the Veteran's 
bilateral sensorineural hearing loss disability evaluation is 
shown to be non-compensable.

An April 2008 VA examination report revealed the relevant pure 
tone thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

50
35
35
85
LEFT

50
40
40
70

On the basis of the numbers shown above, the Veteran's puretone 
threshold average for the right ear was recorded as 51.25 
decibels.  His puretone threshold average for the left ear was 
recorded as 50 decibels.  His speech recognition ability was 80 
percent for the right ear and 72 percent for the left ear using 
the Maryland CNC speech recognition test.  

Under 38 C.F.R. § 4.85, Table VI, the Veteran's right ear is a 
Level IV impairment.  The Veteran's left ear is a Level V 
impairment.  Applying these results to Table VII, the Veteran's 
bilateral sensorineural hearing loss disability evaluation is 
shown to be 10 percent disabling.

A June 2009 VA examination report revealed the relevant pure tone 
thresholds, in decibels, were as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

50
35
40
80
LEFT

45
40
45
65

On the basis of the numbers shown above, the Veteran's puretone 
threshold average for the right ear was recorded as 51.25 
decibels.  His puretone threshold average for the left ear was 
recorded as 48.75 decibels.  His speech recognition ability was 
88 percent for the right ear and 88 percent for the left ear 
using the Maryland CNC speech recognition test.  

Under 38 C.F.R. § 4.85, Table VI, the Veteran's right ear is a 
Level II impairment.  The Veteran's left ear is a Level II 
impairment.  Applying these results to Table VII, the Veteran's 
bilateral sensorineural hearing loss disability evaluation is 
shown to be noncompensable.

In addition, the claims file includes a January 2008 VA 
audiological record which does not indicate individual puretone 
thresholds, or averages, but does indicate that the Veteran's 
word recognition scores were 100 percent bilaterally. 

An October 2008 private medical correspondence indicates the 
Veteran's hearing loss was in the "low pitches at 25 decibels, 
medium pitches [at] 45 decibels, and high pitches down to 70-80 
decibels."  The audiologist did not, however, provide specific 
numerical readings at the different specific threshold levels.  A 
private medical record contained a corresponding graph of the 
Veteran's audiogram.  The Board is precluded by law from 
providing its own interpretation of an audiogram which is 
presented in graphic rather than numerical form.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995); Colvin v. Derwinski, 1 Vet. App. 
171(1991).  Nevertheless, the private correspondence and report 
do not reflect that the Veteran's hearing loss disability is 
significantly different from the VA medical records such as to 
change the outcome of the Veteran's disability evaluations.  

The Board acknowledges the Veteran's contentions that his 
bilateral hearing loss is worse than a 10 percent rating.  
However, in determining the actual degree of disability, an 
objective examination is more probative of the degree of the 
Veteran's impairment.  Furthermore, the opinions and observations 
of the Veteran alone cannot meet the burden imposed by the rating 
criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with 
respect to determining the severity of his service-connected 
bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. 
App. 211, 214 (1993).  Although the Veteran indicates that he 
felt his hearing has "gotten tremendously worse even before [the 
RO] made [its] decision" and that he is entitled to an 
evaluation in excess of 10 percent, three VA examinations (August 
2007, April 2008, and June 2009) reflect that the Veteran's 
disability does not warrant an evaluation in excess of 10 
percent.

There is no evidence of record that the Veteran's hearing loss 
disability causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  

In conclusion, the evidence of record does not reflect that an 
evaluation in excess of 10 percent is warranted for the Veteran's 
bilateral hearing loss.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).




ORDER

Entitlement to an increased evaluation for bilateral hearing loss 
disability, currently evaluated as 10 percent disabling, is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


